 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 1 of 18 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Antoine Fair,

                                           Case Number: ___________________
      Plaintiff,

      v.
                                           Ad Damnum: $4,000 + Atty Fees & Costs
Amsher Collection Services, Inc.,
Sequium Asset Solutions, LLC, and
Charter Communications, Inc.,
                                                     JURY TRIAL DEMANDED

      Defendants.



                    COMPLAINT AND JURY TRIAL DEMAND

      COMES NOW the Plaintiff, Antoine Fair (“Mr. Fair”), by and through his

attorneys, Seraph Legal, P.A., and complains of the Defendants, Amsher

Collection Services, Inc. (“Amsher”), Sequium Asset Solutions, LLC

(“Sequium”), and Charter Communications, Inc. (“Charter”) (collectively, the

“Defendants”), stating as follows:

                         PRELIMINARY STATEMENT

      1.      This is an action brought by Mr. Fair against Amsher for violations

of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and the Florida

Consumer Collection Practices Act, Section 559.55, Florida Statutes, et seq.




                                      Page 1 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 2 of 18 PageID 2




(“FCCPA”), and against the Defendants for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).



                             JURISDICTION AND VENUE

       2.        Subject matter jurisdiction arises under the FCRA, 15 U.S.C. § 1681p,

the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Section 559.77(1), Florida Statutes,

and 28 U.S.C. § 1331.

       3.        This Court has supplemental jurisdiction for Plaintiff’s FCCPA claims

pursuant to 28 U.S.C. § 1367.

       4.        The Defendants are subject to the provisions of the FCRA, the FDCPA,

and/or the FCCPA, and to the jurisdiction of this Court pursuant to Fed. R. Civ.

P. 4(k)(1)(A) and Section 48.193, Florida Statutes.

       5.        Venue is proper in Middle District of Florida, pursuant to 28 U.S.C.

§1391(b)(2), because the events giving rise to this cause of action occurred within

this District.

                                        PARTIES

                                         Mr. Fair

       6.        Mr. Fair is a natural person residing in Ruskin, Hillsborough County,

Florida, and a Consumer as defined by the FCRA, 15 U.S.C. § 1681a(c), the FDCPA,

15 U.S.C. § 1692a(3), and the FCCPA, Section 559.55(8), Florida Statutes.




                                          Page 2 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 3 of 18 PageID 3




                                     Amsher

      7.    Amsher is an Alabama corporation with a primary business address

of 4524 Southlake Parkway, Suite 15, Hoover, AL 35244.

      8.    Amsher is registered to conduct business in the State of Florida,

where its registered agent is Corporation Service Company, 1201 Hays Street,

Tallahassee, FL 32301.

                                     Sequium

      9.    Sequium is a Georgia limited liability company with a primary

business address of 1130 Northchase Parkway SE, Suite 150, Marietta, GA 30067.

      10.   Sequium is registered to conduct business in the State of Florida,

where its registered agent is Registered Agent Solutions, Inc., 155 Office Plaza

Drive, Suite A, Tallahassee, FL 32301.

      11.   Amsher and Sequium are Debt Collectors within the meaning of the

FDCPA, 15 U.S.C. § 1692a(6), and the FCCPA, Section 559.55(7), Florida Statutes,

in that they use an instrumentality of commerce, including postal mail and the

internet, interstate and within the state of Florida, for their businesses, the

principal purposes of which are the collection of debts, and/or they regularly

collect or attempt to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.




                                      Page 3 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 4 of 18 PageID 4




      12.      Amsher and Sequium are registered with the Florida Office of

Financial Regulation as Consumer Collection Agencies (“CCAs”), holding license

numbers CCA0900419 and CCA9903906, respectively.

      13.      As licensed CCAs, Amsher and Sequium know, or should know, the

requirements of the FDCPA and the FCCPA.


                                        Charter

      14.      Charter is a Delaware corporation with a primary business address of

400 Atlantic Street, Stamford, CT 06901.

      15.      Charter is registered to conduct business in the State of Florida, where

its registered agent is Corporation Service Company, 1201 Hays Street,

Tallahassee, FL 32301



                             FACTUAL ALLEGATIONS

                                       The Debt

      16.      On or about February 12, 2019, Mr. Fair allegedly incurred a debt of

approximately $971 (the “Debt”) relating to cable television and/or internet

services provided by Spectrum, an entity owned by Charter Communications

(“Charter”).

      17.      The alleged Debt arose from goods or services which were for family,

personal, or household purposes, specifically cable television and/or home



                                         Page 4 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 5 of 18 PageID 5




internet services, and therefore meets the definitions of Debt under the FDCPA, 15

U.S.C. §1692a(5), and the FCCPA, Section 559.55(6), Florida Statutes.

      18.   Around April 30, 2020, Charter assigned or otherwise transferred the

Debt to Amsher.

      19.   Shortly thereafter, Amsher began reporting the Debt monthly to the

major Consumer Credit Reporting Agencies (“CRAs”), including Equifax. SEE

PLAINTIFF’S EXHIBIT A.

      20.   Amsher also reported the Debt to Experian.

      21.   In September 2020, Mr. Fair disputed Amsher’s reported information

to Experian, stating he did not owe the Debt alleged.

      22.   Experian’s automated systems initiated an Automated Consumer

Dispute Verification Request (“ACDV”) which was delivered to Amsher through a

system known as e-OSCAR.

      23.   Amsher responded to the ACDV, certifying to Experian that its

information was accurate and required no update, change, or modification. SEE

PLAINTIFF’S EXHIBIT B.

      24.   Amsher did not update its reporting to indicate the Debt was

disputed. Id.

      25.   The failure to update a report to indicate that a debt is disputed can,

in and of itself, violate the FCRA. See Saunders v. Branch Banking and Trust Co. of

VA, 526 F.3d 142 (4th Cir. 2008).

                                      Page 5 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 6 of 18 PageID 6




      26.    Further, if a data furnisher like Amsher decides to report disputed

information as verified, “the question of whether the furnisher behaved

reasonably will turn on whether the furnisher acquired sufficient evidence to

support the conclusion that the information was true.” Hinkle v. Midland Credit

Mgmt., Inc., 827 F.3d 1295 (11th Cir. 2016).

      27.    Zero evidence exists to support the conclusion that Amsher’s

reported data was true, e.g., that the Debt was not disputed by the consumer, Mr.

Fair. As such, Amsher could not have possibly obtained any, much less sufficient

evidence, to support that its reports were accurate.

      28.    In its October 2020 report to Experian, Amsher updated the “date last

reported” and other information with more current information, and thus engaged

in new communications concerning the Debt.

      29.    To report an account as “disputed by consumer,” a data furnisher like

Amsher can ensure notice of dispute is included in its reporting simply by

reporting a compliance condition code (“CCC”). For example, reporting a CCC of

“XB” (shorthand for “consumer disputes account information”) tells the CRAs to

include notice of dispute in any reports sold containing the disputed data.

      30.    Despite knowledge that the Debt was disputed, Amsher failed to

report any CCC which would indicate to Experian to include notice of dispute in

reports sold concerning Mr. Fair.



                                       Page 6 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 7 of 18 PageID 7




      31.    Amsher was obliged to disclose the fact that the Debt was disputed in

all subsequent communications about the debt after notice of dispute. Amsher had

no right to unilaterally nullify Mr. Fair’s dispute. See, e.g., Semper v. JBC Legal

Group, 2005 WL 2172377 (W.D. Wash. Sept. 6, 2005); Evans v. Portfolio Recovery

Associates, 889 F. 3d 337 (7 Cir 2018).
                           th




      32.    Further, Amsher had no right to determine on its own whether Mr.

Fair’s dispute had merit. The FDCPA requires a debt collector to communicate a

debt is disputed, and 1692e(8) does not require an individual’s dispute be valid or

even reasonable. Instead, the plaintiff must simply make clear that he or she

disputes the Debt. DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[A]

consumer can dispute a debt for ‘no reason at all ….’”)

      33.    The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact because the failure to disclose this information affects credit

scores, meaning Mr. Fair suffered “a real risk of financial harm caused by an

inaccurate credit rating.” Evans, Id.

      34.    In December 2020, Mr. Fair made a second dispute, this time through

Equifax.

      35.    In response to Equifax’s ACDV, Amsher did update its reporting to

indicate the Debt was disputed. SEE PLAINTIFF’S EXHIBIT C.

      36.    Thus, two different investigations by Amsher resulted in two

different outcomes, despite the same information being disputed. A second

                                          Page 7 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 8 of 18 PageID 8




investigation contradicting the first investigation can be seen as evidence that the

first investigation was not reasonable; see, e.g., Ponder v. Ocwen Loan Serv., LLC,

2018 WL 4474635 (N.D. Ga. July 30, 2018).


             Charter Places Debt with Two Agencies Concurrently

      37.    On information and belief, on or around January 3, 2021, Charter,

despite having the Debt placed with Amsher for collection, also assigned the Debt

for collection to Sequium, meaning it had now assigned the Debt to two different

debt collectors, concurrently, due to systemic errors and flawed procedures.

      38.    The duplicate assignment of debt was not unique to Mr. Fair nor an

isolated incident. Charter has placed a great number of consumer debts

simultaneously with more than one debt collector, affecting placements of debts

with other debt collection agencies beyond Amsher and Sequium, including

Credit Management, Inc., CBE Group, IC Systems, and Enhanced Recovery

Company.

      39.    On information and belief, Sequium has no procedures in place which

even attempt to prevent duplicate placements. For example, Sequium does not ask

its clients to certify that accounts being placed with it for collection are not also

placed for collection with other agencies.

      40.    Sequium often performs “soft” or “account review” credit inquiries

on consumers it is engaged in collection activity with. Such reports would show


                                       Page 8 of 22
 Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 9 of 18 PageID 9




that, often, the same Charter debt is being actively reported by different debt

collection agencies.

      41.    In or around March 2021, Sequium began reporting the Debt monthly

to Equifax. SEE PLAINTIFF’S EXHIBIT C.

      42.    When Charter assigned the debt to Sequium, Charter knew or should

have known that the Debt was disputed by Mr. Fair and was thus required to

disclose its disputed status to Sequium.

      43.    Sequium rounded the debt to $972 and reported the balance as being

owed to the original creditor Charter.

      44.    The Sequium tradeline, however, failed to disclose that the Debt was

disputed. Id.

      45.    Amsher also continued reporting the Debt to Equifax – simultaneous

to Sequium’s reporting.

      46.    As a result, the same debt appeared – and continues to appear – as

two separate, distinct tradelines in reports produced by Equifax concerning Mr.

Fair, leading anyone viewing Mr. Fair’s credit report to falsely conclude that he

owed two different debts to Charter, totaling $1,943.

      47.    The inclusion of the duplicate tradelines on Mr. Fair’s credit reports

caused significant harm to his credit scores, as the number of collection accounts

on a consumer’s report severely, and adversely, affects the consumer’s scores.



                                         Page 9 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 10 of 18 PageID 10




      48.    Thus, Sequium’s reports of the Debt not only caused the Debt to

appear on Mr. Fair’s Equifax credit report twice, but in Sequium’s iteration, it

reported as a “non-disputed” debt.

      49.    Sequium is a large debt collector and receives a considerable number

of disputes concerning debts it reports to CRAs. Sequium knew, when it received

a portfolio of charged-off debts for collection from Charter in January 2021, which

included Mr. Fair’s purported Debt, that it was not the first collection agency to be

assigned the accounts.

      50.    Sequium thus knew – or reasonably should have known – a

considerable number of the accounts had been previously disputed and had to be

reported as such. Sequium had no policies in place to so much as even ask creditors

like Charter who place debts for collection with it if the creditor was aware of any

prior disputes by the relevant consumers.

      51.    Assuming, arguendo, that Charter failed to disclose to Sequium that

the Debt was disputed, reliance on an original creditor’s erroneous records is not

a defense to an FDCPA action. See Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th

Cir. 2011) (holding that debt collectors remain liable even when violations are not

knowing or intentional).

      52.    The duplicate tradelines continue to appear in reports sold by Equifax

regarding Mr. Fair, despite the obvious overlap in the reported information.



                                      Page 10 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 11 of 18 PageID 11




       53.    Indeed, in May 2021 and June 2021, Mr. Fair applied for a credit card

account through Capital One Bank USA, N.A. (“Capital One”). SEE PLAINTIFF’S

EXHIBIT D.

       54.    Capital One requested and obtained a copy of Mr. Fair’s Equifax

consumer credit report.

       55.    In each of these consumer reports, Equifax included both the Amsher

and Sequium tradelines, both falsely indicating the Debt.

       56.    The duplicate tradelines included in Mr. Fair’s credit reports caused

unjust harm to Mr. Fair’s credit scores and negatively affected his ability to obtain

a line of credit.

       57.    Amsher and Sequium’s false reporting has also caused Mr. Fair to

suffer embarrassment, damage to reputation, and emotional distress from being

denied credit and having to dispute the false accounts on his credit report.

       58.    At all times relevant, Amsher and Sequium were acting on behalf of

Charter and within the scope of their authority.

       59.    Charter, as principal, is liable for the actions of its agents, Amsher and

Sequium.

       60.    Mr. Fair has hired the undersigned law firm to represent him in this

matter and has assigned his right to fees and costs to such firm.




                                        Page 11 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 12 of 18 PageID 12




                              COUNT I
                    VIOLATIONS OF THE FCRA - Amsher

      61.   Mr. Fair incorporates paragraphs 1 – 60 as if fully stated herein

      62.   Amsher violated 15 U.S.C. § 1681s-2(b) when it failed to conduct a

reasonable investigation, upon receiving notice of a dispute by Mr. Fair from

Experian in September 2020. Had Amsher conducted a reasonable investigation,

it would have determined, at the minimum, its reporting required updating or

modification to indicate the Debt was disputed by Mr. Fair.

      63.   Amsher’s conduct was willful and intentional, or, alternately, was

done with reckless disregard for its duties under the FCRA to reasonably

investigate consumer disputes, and its policies could reasonably be foreseen to

cause harm to Mr. Fair.

      WHEREFORE, Mr. Fair respectfully requests this Honorable Court enter

judgment against Amsher for:

      a.    The greater of statutory damages of $1,000 per incident, pursuant to

            15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1) or Mr. Fair’s

            actual damages for loss of credit opportunities and related economic

            and non-economic injuries;

      b.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

            §1681n(a)(3); and,

      c.    Such other relief that this Court deems just and proper.


                                     Page 12 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 13 of 18 PageID 13




                              COUNT II
                   VIOLATIONS OF THE FDCPA – Amsher

      64.   Mr. Fair adopts and incorporates paragraphs 1 – 60 as if fully stated

herein.

      65.   Amsher violated 15 U.S.C. §§ 1692e and 1692e(10) when it made a

false representation in an attempt to collect a debt by: (a) reporting a duplicate

tradeline to the CRAs, reporting the Debt to Equifax after the Debt had also been

assigned to Sequium, thereby making it appear that Mr. Fair was responsible for

two debts instead of one; and, (b) reporting the Debt to Experian in October 2020

without notice of dispute, despite being aware that the Debt was disputed since at

least September 2020.

      66.   Amsher violated 15 U.S.C. § 1692e(2)(a) when it made false

representations about the character and amount of a debt by: (a) reporting a

duplicate tradeline to the CRAs, reporting the Debt to Equifax after the Debt had

also been assigned to Sequium, thereby making it appear that Mr. Fair was

responsible for two debts instead of one; and, (b) reporting the Debt to Experian

in October 2020 without notice of dispute, despite being aware the Debt was

disputed since at least September 2020.

      67.   Amsher violated 15 U.S.C. § 1692e(8) when it communicated credit

information which it knew or should have known to be false by continuing to

report a duplicate tradeline to the CRAs.


                                     Page 13 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 14 of 18 PageID 14




      68.    Amsher violated 15 U.S.C. § 1692e(8) when it communicated credit

information which it knew or should have known to be disputed without

disclosure of dispute in its October 2020 report to Experian.

      69.    Amsher violated 15 U.S.C. § 1692f when it used unfair or

unconscionable means to attempt to collect a debt by continuing to report a

duplicate tradeline to the CRAs, thereby making it appear that Mr. Fair was

responsible for two debts instead of one and unfairly affecting Mr. Fair’s credit

scores, and when it reported a disputed debt without disclosure of dispute.

      70.    Amsher’s actions render it liable for the above-stated violations of the

FDCPA, and Mr. Fair is therefore entitled to statutory damages up to $1,000.00 as

well as other relief.

      WHEREFORE, Mr. Fair respectfully requests this Honorable Court enter

judgment against Amsher and Charter, jointly and severally, for:

      a.     Statutory   damages    of   $1,000.00,   pursuant   to   15   U.S.C.   §

             1692k(a)(2)(A);

      b.     Actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

             1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.




                                      Page 14 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 15 of 18 PageID 15




                               COUNT III
                    VIOLATIONS OF THE FDCPA – Sequium

      71.    Mr. Fair adopts and incorporates paragraphs 1 – 60 as if fully stated

herein.

      72.    Sequium violated 15 U.S.C. § 1692e and 1692e(10) when it made false

and/or misleading representations in an attempt to collect a debt, when it reported

the Debt to Equifax, despite the same account being reported simultaneously by

Amsher, and by failing to disclose that the Debt was disputed.

      73.    Sequium violated 15 U.S.C. § 1692e(2)(a) when it made false and

misleading representations about the character, amount, and legal status of a debt

by reporting the Debt to Equifax, despite the same account being reported

simultaneously by Amsher, and by failing to disclose that the Debt was disputed.

      74.    Sequium violated 15 U.S.C. § 1692e(8) when it communicated credit

information which it knew or should have known was false, by reporting the Debt

to Equifax, and by failing to disclose that the Debt was disputed.

      75.    Sequium’s actions render it liable for the above-stated violations of

the FDCPA, and Mr. Fair is therefore entitled to statutory damages up to $1,000.00

as well as other relief.

      WHEREFORE, Mr. Fair respectfully requests this Honorable Court enter

judgment against Sequium for:

      a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C. §1692k(a)(2)(A);


                                      Page 15 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 16 of 18 PageID 16




      b.    Actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

      c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

            1692k(a)(3); and,

      d.    Such other relief that this Court deems just and proper.


                              COUNT IV
                    VIOLATION OF THE FCCPA - Charter

      76.   Mr. Fair adopts and incorporates paragraphs 1 –60 as if fully stated

herein.

      77.   Charter violated Section 559.72(9), Florida Statutes, when it asserted

a debt was legitimate when it knew it was not. By placing the Debt for collection

concurrently with Amsher and Sequium, Charter was asserting two debts of $971

were owed, when Charter knew this was false.

      78.   Charter’s actions were engaged in intentionally or with reckless

disregard for the rights of consumer like Mr. Fair.

      79.   By its conduct, Charter is liable for the above-stated violations of the

FCCPA, rendering them liable under the statute for damages, costs, and fees.

      WHEREFORE, Mr. Fair respectfully requests this Honorable Court enter

judgment against Charter for:

      a.    Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

            Statutes;

      b.    Actual damages, pursuant to Section 559.77(2), Florida Statutes;

                                      Page 16 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 17 of 18 PageID 17




      c.    Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

            Florida Statutes; and,

      d.    Such other relief that this Court deems just and proper.


                            DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial on all issues so triable.

Respectfully submitted on July 30, 2021, by:

                                               SERAPH LEGAL, P.A.

                                               /s/ Brandon D. Morgan
                                               Brandon D. Morgan, Esq.
                                               Florida Bar Number: 1015954
                                               bmorgan@seraphlegal.com

                                               /s/ Thomas M. Bonan
                                               Thomas M. Bonan, Esq.
                                               Florida Bar Number: 118103
                                               tbonan@seraphlegal.com

                                               1614 N 19th Street
                                               Tampa, FL 33605
                                               Tel: 813-567-1230
                                               Fax: 855-500-0705
                                               Attorneys for Plaintiff




                                      Page 17 of 22
Case 8:21-cv-01836-TPB-CPT Document 1 Filed 07/30/21 Page 18 of 18 PageID 18




EXHIBIT LIST
A. Plaintiff’s Equifax Consumer Disclosure, December 23, 2020, Amsher
   Account – Excerpt
B. Plaintiff’s Experian Consumer Disclosure, October 23, 2020, Amsher Account
   – Excerpt
C. Plaintiff’s Equifax Consumer Disclosure, June 5, 2021, Duplicate Tradelines -
   Excerpt
D. Plaintiff’s Equifax Consumer Disclosure June 5, 2021, Inquiries - Excerpt




                                    Page 18 of 22
